DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed. The following is an examiner’s statement of reasons for allowance: None of the prior art cited in the parent case 15/395,202, now US 10,814,319, consisting of Liu (US 2008/0069731), Stevens (US 4,474,664), Srinivasan (US 6,077,434), Diao et al (“Preparation and evaluation of anion exchange open tubular column”), Liu (US 9,310,344), or Hutchinson (“Towards high capacity latex-coated porous polymer monoliths as ion-exchange stationary phases”) teach the claimed limitations. Furthermore, none of the cited art in any of Applicant’s IDS’ nor Examiner’s updated searches teach the claimed limitations. 
Specifically, the prior art is silent to apparatus Claim 1, and a double patenting rejection is not made since the limitations of Claim 1 were restricted from the ‘202 parent case. 
Furthermore, the prior art is silent to method Claim 6, “exposing an internal surface of a capillary tube manufactured from a polyolefin material to a sulfonating reagent including chlorosulfonic acid to sulfonate the polyolefin material”. A double patenting rejection is not made since the limitations of Claim 6 were restricted from the ‘202 parent case.
Finally, the prior art is silent to the limitation of apparatus Claim 16, “an ionically impermeable polyolefin capillary, the capillary having a bore with a sulfonamide-linked, Claim 16 were restricted from the ‘202 parent case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777